Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dispenser, adhesive tank, and the second passage extending from the outer periphery must be shown or the feature(s) canceled from the claims 5-7.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Information Disclosure Statement
Acknowledgement is made of the information disclosure statement (IDS) filed Sept 18, 2020 which cites foreign document #7, JP H07068620 published March 14, 1995, however Applicants have failed to provide a copy of this Japanese document so it has been crossed off the IDS.  The English equivalent of this Japanese document, US5489409 has been considered. 

                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (CN201862534; see [English translation, spec]) in view of Leedom (US 6,165,547) and Suzuki et al (JP2010192748; [see English translation]).
Zheng provides an apparatus for applying liquid adhesive comprising a side part (i.e., tool positioning plate (29); see Figs. 1, 4, 6) for supporting a battery (i.e., capable of supporting a secondary battery) in an upright position, a clamp or holding means (30; see Fig. 6) for stably supporting the battery, a lower part or step (not numbered) disposed below the side part for supporting a lower portion of the battery wherein adhesive is applied from above the battery via dispenser (7).  The Zheng apparatus does NOT include the lower part configured to apply adhesive to the battery wherein the lower part accommodates adhesive in a space along with insertion of a [sealing part] peripheral edge part of the battery and the lower part has an adhesive supply passage.  In the coating art, Leedom at least recognizes an apparatus with application of sealant or adhesive to a peripheral edge part of a device in an upright position with a device clamp or holding means (13; see Fig. 6) and sealant or adhesive applied in the lower part (16) including dipping/immersion structure able to accommodate a predetermined depth level of sealant and the peripheral edge part of the device as evidenced by (col. 3, lines 3-17; col. 5, lines 21-25, 35-43).  Additionally, in the coating art, Suzuki provides an apparatus applying sealant or adhesive to a peripheral edge part of a battery via an immersion part (50) for accommodating sealant or adhesive and the peripheral edge part of the battery and the immersion part is in fluid communication with at least one source or supply of sealant or adhesive (46, see Fig. 7; 250, see Fig. 8) through at least one passage (see Figs. 7 and 8).  In light of the teaching of Leedom, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Zheng apparatus to apply adhesive using a dipping/immersion structure in the lower part instead through the overhead dispenser in order to apply sealant or adhesive to the edge of the battery at desired predetermined depth level.  In light of the teaching of Suzuki, , it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide at least one passage from at least one source or supply of adhesive in the dipping/immersion structure to the lower part of the apparatus as defined by the combination in order to supply and maintain desired depth level of adhesive in the lower part. The combined apparatus would provide for an alternative adhesive coating apparatus applying adhesive to the edge of the battery at a desired depth level which would enhance control in application of a desired volume of adhesive to the battery edge with minimal waste and reduction in  manufacturing costs. 
Regarding claim 2, the apparatus as defined by the combination above would provide for the lower part including dipping/immersion structure defining a space or reservoir capable of holder adhesive at a desired depth level along with the edge of the battery.  
Regarding claim 3, the apparatus as defined by the combination above would provide for the lower part including dipping/immersion structure defining a space or reservoir capable of holder adhesive at a desired depth level along with the edge of the battery.  Suitable shaping of the interior space or reservoir to taper or narrow from a top surface downward in accordance with the battery edge would be within the purview of one skilled in the art.  The tapering of the interior space or reservoir would enable minimal amount of adhesive to be used resulting in minimal waste and reduction in manufacturing costs.
Regarding claim 4, Leedom leads in the teaching of an edge of the device being placed on a ledge (see Fig. 6) of the holding means (13) such that only a protruding part or peripheral edge of the device in immersed in the sealant or adhesive.  The modification of the device as defined by the combination above to include a ledge with chamfered or filleted surface would maintain the battery in the upright position with only the protruding part or peripheral edge of the battery being coated with adhesive and remaining coating being directed back to the bottom of adhesive reservoir or pool.
Regarding claims 5 and 6, the apparatus as defined by the combination above would provide for at least one adhesive tank (i.e., hopper/silo/funnel (46, 250; see Suzuki Figs. 7/8) fed through injection structure.
Regarding claim 7, the apparatus as defined by the combination above would provide for at least one or more passages because one or more adhesive materials would be able to be fed to the dipping/immersion structure adhesive space or reservoir (see Suzuki Fig. 8).
Regarding claim 8, Leedom leads in the teaching of an edge of the device being placed on a ledge (see Fig. 6) of the holding means (13) such that only a protruding part or peripheral edge of the device in immersed in the sealant or adhesive.  The modification of the device as defined by the combination above to include a ledge with an inclined surface of the side part would enable the battery to remain in the upright position yet also allow any coating that would reach the side wall to be directed downward with gravity back into the bottom of the adhesive reservoir or pool.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (CN201862534; see [English translation, spec]) in view of Suzuki et al (JP2010192748; [see English translation]).
Zheng provides a method for applying liquid adhesive to a battery comprising providing an adhesive applying apparatus accommodating liquid adhesive in an open adhesion space by flowing adhesive from a source/supply through a tubular passage (9) to a dispenser (7) onto the battery positioned in an upright position wherein at least an edge part of the battery is at least partially coated with the liquid adhesive wherein at some predetermined point, the battery would be removed from the adhesion space (i.e., completion of processing of the battery).  Zheng does not provide for UV irradiation of the coated battery.  In the battery coating art, Suzuki provides a process for an apparatus applying sealant or adhesive to a peripheral edge part of a battery using urethane resin which is cured (would encompass curing through UV radiative source), (see [0007, 0009, 0133] for curing) to complete bonding of the resin with the battery.  In light of the teaching of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further include in the Zheng process, the step of curing the adhesive coated battery via suitable radiation source (i.e., UV) when using a curable adhesive (i.e., urethane resin).  Even though Zheng is silent concerning the specific adhesive used, the determination of a suitable material to use with the battery would only require routine skill in the art (MPEP 2144.07).  Thus, use of UV curable resin (i.e., urethane resin) as taught by Suzuki in the Zheng coating process to effect a bond with the battery would require only routine skill in the art.  
Regarding claim 10, Zheng injects the liquid adhesive through the tubular passage (9) using dispenser (7; see Fig. 4).
Regarding claim 11, Zheng would appear to provide for a mountable box defining a source/supply of liquid adhesive which delivers the adhesive through tubular passage (9) into the dispenser (7; see Fig. 4).
Regarding claim 12, see Zheng wherein the battery is supported in an upright position by a support surface (29) with clamping defining the open adhesion space wherein an edge of the battery can receive adhesive.
Regarding claim 13, the method as defined by the combination above would provide for use of liquid adhesive including urethane resin which would encompass the urethane acrylate-based adhesive.  Even though Zheng does not expressly provide for urethane acrylate based adhesive, the determination of a suitable material to use with the battery would only require routine skill in the art (MPEP 2144.07).  Thus, use of UV curable resin (i.e., urethane resin) as taught by Suzuki in the Zheng coating process to effect a bond with the battery would require only routine skill in the art.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (CN201862534; see [English translation, spec]) in view of Suzuki et al (JP2010192748; [see English translation]) as applied to claim 9 above and further in view of Oh et al (US2007/0264570).
The teachings of Zheng and Suzuki have been mentioned previously.  Zheng and Suzuki are silent concerning urethane acrylate based adhesive to use with bonding with the battery.  In the battery coating art, use of urethane acrylate based adhesive to bond with a battery is well established because urethane acrylate based adhesive has superior elasticity character as evidenced by Oh [0078].  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide urethane acrylate based adhesive as taught by Oh as the adhesive used in the process defined by the combination above because urethane acrylate based adhesive has superior elasticity character.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patent sets forth an injector dispensing nozzle for a battery:  Kaido et al (US2001/0012588).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227. The examiner can normally be reached 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
8/25/2022